                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

CARPENTERS PENSION TRUST                       )
FUND OF KANSAS CITY,                           )
a Trust Fund, et al.,                          )
                                               )
                       Plaintiffs,             )        Case No. 18-00414-CV-W-ODS
                                               )
vs.                                            )
                                               )
BRADFORD INTERIOR GROUP, LLC,                  )
                                               )
                       Defendant.              )

  ORDER (1) GRANTING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT, AND
         (2) ENTERING DEFAULT JUDGMENT AGAINST DEFENDANT
       This matter was instituted in May 2018. Doc. #1. On July 27, 2018, the Court
struck Rondale Bradford’s pro se answer filed on behalf of Defendant Bradford Interior
Group, LLC. Doc. #10. The Court ordered Defendant to file, through licensed counsel,
an answer to Plaintiffs’ complaint by August 16, 2018. Doc. #10. Defendant filed no
response. Accordingly, the Court found Defendant in default. Doc. #11. The Court
also ordered Defendant to submit its books, records, and other financial documents to
Plaintiffs so that they may be examined and an accounting performed. Id.
       On February 15, 2019, Plaintiffs filed the pending motion for default judgment.
Doc. #21. After Defendant failed to timely respond to the motion, the Court directed
Defendant to show cause why the relief sought by Plaintiffs should not be granted. Doc.
#22. The Court ordered Defendant to respond on or before May 3, 2019, but no
response was filed. Therefore, Plaintiffs’ motion is ripe for consideration.
       According to the evidence submitted by Plaintiffs, Defendant agreed to be bound by
the terms and conditions of collective bargaining agreements. Yet, Defendant owes
unpaid fringe benefit contributions, liquidated damages, interest, audit costs, and
reasonable attorneys’ fees. Docs. #21, 21-1, 21-2, 21-3, 21-4, 21-5. After careful
consideration of Plaintiffs’ motion and supporting exhibits, the Court grants Plaintiffs’
motion. The Court enters a final judgment in favor of Plaintiffs and against Defendant as
follows:
       (1)    In favor of Plaintiff Carpenters District Council of Kansas City Pension Fund
and against Defendant in the total amount of $98,189.84, which represents unpaid fringe
benefit contributions from October 21, 2016, through September 11, 2018 ($71,524.98),
liquidated damages ($14,305.00), interest on unpaid contributions ($4,470.25), reasonable
attorneys’ fees ($5,347.36), and audit costs ($2,542.25).
       (2)    In favor of Plaintiff Carpenters Health and Welfare Trust Fund of St. Louis
and against Defendant in the total amount of $94,399.14, which represents unpaid fringe
benefit contributions from October 21, 2016, through September 11, 2018 ($70,267.00),
liquidated damages ($14,053.40), interest on unpaid contributions ($4,283.68), reasonable
attorneys’ fees ($3,297.54), and audit costs ($2,497.52).
       (3)    In favor of Plaintiff Carpenters Vacation Trust Fund of St. Louis and against
Defendant in the total amount of $10,294.66, which represents unpaid fringe benefit
contributions from October 21, 2016, through September 11, 2018 ($7,859.82), liquidated
damages ($1,571.96), interest on unpaid contributions ($494.41), reasonable attorneys’
fees ($89.11), and audit costs ($279.36).
       (4)    In favor of Plaintiff St. Louis-Kansas City Carpenters Regional Council and
against Defendant in the total amount of $12,580.45, which represents unpaid dues from
October 21, 2016, through September 11, 2018 ($12,148.65), and audit costs ($431.80).
       The Clerk of the Court is directed to send two copies, one via certified mail and
one via regular mail, of this order to:
       Rondale Bradford
       6220 Arlington Ave.
       Raytown, MO 64133

       Rondale Bradford
       9546 E. 57th Terr.
       Raytown, MO 64133

IT IS SO ORDERED.

                                                  /s/ Ortrie D. Smith
DATE: May 13, 2019                                ORTRIE D. SMITH, SENIOR JUDGE
                                                  UNITED STATES DISTRICT COURT




                                             2
